Bush Indus., Inc. v Slone Melhuish & Co. (2019 NY Slip Op 08093)





Bush Indus., Inc. v Slone Melhuish & Co.


2019 NY Slip Op 08093


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


1110 CA 19-00705

[*1]BUSH INDUSTRIES, INC., PLAINTIFF-RESPONDENT,
vSLONE MELHUISH & CO., ET AL., DEFENDANTS, AND WILLIS OF NEW YORK, INC., AS SUCCESSOR BY MERGER TO KALVIN-MILLER HOLDINGS, LLC, AS SUCCESSOR BY MERGER TO HILB ROGAL & HOBBS OF UPSTATE NEW YORK, LLC, FORMERLY KNOWN AS HILB ROGAL AND HAMILTON COMPANY OF UPSTATE NEW YORK, LLC, AS SUCCESSOR BY MERGER TO HILB ROGAL AND HAMILTON COMPANY OF UPSTATE NEW YORK, INC., DEFENDANT-APPELLANT. 


STROOCK & STROOCK & LAVAN LLP, NEW YORK CITY (CHARLES G. MOERDLER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
DUKE HOLZMAN PHOTIADIS & GRESENS LLP, BUFFALO (THOMAS D. LYONS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered April 10, 2019. The order denied the motion of defendant-appellant to dismiss plaintiff's second amended complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court